Case 4:15-cr-40089-JPG Document 208 Filed 09/09/21 Page 1 of 2 Page ID #692




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                 Plaintiff,

         v.                                                       Case No. 15-cr-40089-JPG

 JOSEPH S. HATLEY,

                 Defendant.

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on defendant Joseph S. Hatley’s motion to correct a

clerical error in his presentence investigation report (“PSR”) (Doc. 207). He claims that the

offense level of 37 and the relevant conduct reflected in his PSR are incorrect and that his

offense level was actually 32, a level to which he and the Government agreed in the plea

agreement. The offense level 37 is affecting his ability to participate in certain programs and his

security classification in prison.

        The Court construes the motion as pursuant to Federal Rule of Criminal Procedure 36.

Rule 36 states, “After giving any notice it considers appropriate, the court may at any time

correct a clerical error in a judgment, order, or other part of the record, or correct an error in the

record arising from oversight or omission.”

        The Court will deny the motion. The PSR accurately reflects what the Probation Office

recommended to the Court—relevant conduct of 104,826 kilograms of marihuana equivalent

(“MEU”) and a total offense level of 37—so there is no error. However, the Court did not adopt

that finding, as is reflected in the sealed Statement of Reasons (Doc. 198). Instead, it found a

relevant conduct of 9,494 kilograms of MEU, as set forth in the minutes of sentencing (Doc.

190) and the sealed Statement of Reasons (Doc. 198).
Case 4:15-cr-40089-JPG Document 208 Filed 09/09/21 Page 2 of 2 Page ID #693




         The Court also made a different offense level computation based on this lower relevant

conduct amount. It started with a base offense level of 32, see U.S.S.G. § 2D1.1(c)(4), enhanced

the level by 2 points for reckless endangerment during flight under U.S.S.G. § 3C1.2, and

reduced the level by 3 points for timely acceptance of responsibility under U.S.S.G. § 3E1.1(a)

and (b), yielding a total offense level of 31. Again the total offense level is reflected in the

sentencing minutes (Doc. 190) and the sealed Statement of Reasons (Doc. 198).

         The bottom line is that the PSR did not make any clerical error because it accurately

reflects the Probation Office’s recommendations, but the Court did not adopt those

recommendations. Therefore, because there was no error, there is nothing to correct, and the

Court DENIES Hatley’s motion (Doc. 207). However, to enable Hatley to better convey this

information to those who are calculating his sentence, the Court DIRECTS the Clerk of Court to

send Hatley a copy of the minutes of his sentencing (Doc. 190) and the Post-Plea Agreement

from which the Court derived Hatley’s relevant conduct (Doc. 192). Those documents, along

with this order, fairly represent the total offense level and relevant conduct the Court actually

found.

IT IS SO ORDERED.
DATED: September 9, 2021


                                                       s/ J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE




                                                  2
